       Case 2:21-cr-00025-WFN          ECF No. 17   filed 04/16/21   PageID.28 Page 1 of 1
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



                                                                       Apr 16, 2021
 1                                                                         SEAN F. MCAVOY, CLERK

                            UNITED STATES DISTRICT COURT
 2
                         EASTERN DISTRICT OF WASHINGTON
 3
 4
     UNITED STATES OF AMERICA,                          No. 2:21-CR-00025-WFN-1
 5
 6                        Plaintiff,                    ORDER GRANTING
                                                        DEFENDANT’S MOTION TO
 7                        v.                            MODIFY RELEASE CONDITIONS
 8
     KEVIN FARGHER,                                     MOTION GRANTED
 9
                                                          (ECF No. 16)
10                        Defendant.
11         Before the Court is Defendant’s Motion to Modify Conditions of Release,
12   ECF No. 16. Defendant recites in his motion that neither the United States nor
13   U.S. Probation oppose this request.
14         Specifically, Defendant is requesting to be allowed to travel outside the
15   Eastern District of Washington for employment purposes.
16         The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
17   No. 16, is GRANTED. Standard condition #14 at ECF No. 13 is modified to
18   allow the Defendant to travel to northern Idaho for employment purposes with
19   prior permission from United States Probation.
20         All other terms and conditions of pretrial release not inconsistent herewith
21   shall remain in full force and effect.
22         IT IS SO ORDERED.
23         DATED April 16, 2021.
24
25                                 _____________________________________
                                             JOHN T. RODGERS
26                                  UNITED STATES MAGISTRATE JUDGE
27
28



     ORDER - 1
